DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11 February 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the Examiner in this Office Action.

Claim Objections
Claims 1 & 15 are objected to because of the following informalities: 
Regarding Claim 1, the limitation “identifying… on or more evidentiary elements relevant to the case being adjudicated” rather than “identifying… one or more evidentiary elements relevant to the case being adjudicated”;*
Regarding Claim 15, the claim is not terminated with end punctuation, such as a period.
Appropriate correction is required.









Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the Claim recites “identifying, using a categorization process, one or more evidentiary elements relevant to the case being adjudicated”.  As set forth in MPEP 2173.05(q), attempts to claim a process without setting forth any steps involved in the process generally raises an issue of indefiniteness.  That is, a claim that merely recites a use without any active, positive steps delimiting how this use is actually practiced is held to be indefinite.  In instant Claim 1, the limitation recites “using a categorization process” without further delimiting the steps of how the categorization process is actually used for achieving the identification of one or more evidentiary elements relevant to the case being adjudicated.  Furthermore, Applicant’s specification does not further specify the manner in which the categorization process is utilized for achieving the identification of one or more evidentiary elements.  As such, the limitation reads as indefinite.  For purposes of examination and subject matter eligibility determination, the limitation will be interpreted as “identifying, one or more evidentiary elements relevant to the case being adjudicated by applying natural language techniques to parse the case”.
Regarding Claims 2-20, dependent Claims 2-20 inherit the deficiencies of independent Claim 1 by virtue of dependency, and as such, also stand rejected under 35 U.S.C. 112(b).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claims recite subject matter within a statutory category as a process (claims 1-20) which recite steps of:
receiving information relating to a case being adjudicated;
identifying one or more evidentiary elements relevant to the case being adjudicated;
displaying information, the information including a view of a history, progression and a status of a medical condition associated with the case being adjudicated; and
generating a report or analysis based upon, at least in part, the information.
These steps of receiving information relating to a case being adjudicated, identifying one or more evidentiary elements relevant to the case, displaying information including a view of history, progression, and a status of a medical condition associated with the case being adjudicated, and generating a report or analysis based upon the information as drafted, under the broadest reasonable interpretation, includes performance of the limitation in the mind but for recitation of generic computer components.  That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the receiving information to a case being adjudicated language, receiving information in the context of this claim encompasses a mental process of an entity either manually or electronically gathering data, information, or other aspects of a medical case for a patient or user.  Similarly, the limitation of identifying one or more evidentiary elements, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, such as an entity identifying evidentiary elements from the manually or electronically gathered data/case of the patient/user.  For example, but for the displaying information including a view of history, progression, and a status of a medical condition associated with the case being adjudicated language, displaying information in the context of this claim encompasses a mental process of an entity either manually or electronic displaying the varying identified information from the manually or electronically gathered data from the medical case of the patient/user.   Similarly, the limitation of generating a report or analysis based upon the displayed, identified information, as drafted, is a process that, under its broadest reasonable interpretation covers performance of the limitation in the mind but for the recitation of generic computer components, such as an entity manually or electronic generating a report based on the information that has been identified by the entity.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 2-20, reciting particular aspects of encoding/recordkeeping a case record, generating/editing a case record, and/or displaying varying aspects of the case/generated report may be performed in the mind but for recitation of generic computer components).  
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of a computer, a processor, an electronic storage system, and/or graphical user interface, amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification [0027], [00154], [0027], [0036], respectively, see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of receiving information relating to a case being adjudicated and identifying one or more evidentiary elements relevant to the case being adjudicated, amounts to mere data gathering, recitation of amounts to selecting a particular data source or type of data to be manipulated, recitation of displaying information including a view of a history, progression, and status of a medical condition associated with the case being adjudicated amounts to insignificant application, see MPEP 2106.05(g))
generally link the abstract idea to a particular technological environment or field of use (such as general recitation of medical adjudication and medical report generation, see MPEP 2106.05(h))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2-20, which recite limitations relating to implementing the method on a generic computer, or utilizing generalized computer components such as generic user interfaces to display various information, records, documents, etc., storage structures to store various information records, documents, etc., additional limitations which amount to invoking computers as a tool to perform the abstract idea, claims 2-4, 6, 9, 13-14, & 18, which recite limitations relating to encoding information in varying files, gathering varying information relating to dates of service, service provider, summary of pertinent facts, list of document page numbers, case facts, dates, item description, case record title, lists of static or dynamic factors, subsets of disputes/active arguments or accessibility constraints, sharing documents/bundles of documents, or receiving one or more synchronization engines, additional limitations which add insignificant extra-solution activity to the abstract idea which amounts to mere data gathering, claims 3, 5-6, 12-16, 20, which recite limitations relating to generate or rating varying items, such as records, a case record excerpt summary, a view of all evidence associated with the case, by utilizing already-gathered/received data or information, or authenticating information utilizing predefined parameters, additional limitations which add insignificant extra-solution activity to the abstract idea by selecting a particular data source or type of data to be manipulated, claims 2, 7, 16-17 & 20, which recites generally utilizing certain file formats such as RAML, generally linking the steps to the medical field via using medical history information of an associated user, utilizing authentication and/or blockchain processes, utilizing Electronic Adjudication Management Systems (EAMS), additional limitations which generally link the abstract idea to a particular technological environment or field of use).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as receiving information relating to a case being adjudicated and/or displaying received information at a graphical user interface that is connected over a network, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); determining a history, progression, and/or status of a medical condition associated with the case being adjudicated, e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii); generating reports and analyses based on the evidentiary elements relevant to the case and information such as history, progression, and a status of a medical condition, and updating said repots or analyses, e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii); storing computerized instructions for perform the computer-implemented method, storing instructions for displaying information as a graphical user interface, storing varying data, information, elements, etc. that are associated with the case being adjudicated, storing a report or analysis that is generated, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv); identifying one or more evidentiary elements using a categorization process, which under broadest reasonable interpretation, could include electronic scanning or parsing a physical or electronic document associated with the case being adjudicated, e.g., electronic scanning or extracting data from a physical document, Content Extraction, MPEP 2106.05(d)(II)(v)).
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2-20, additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, claims 2-4, 6, 9, 13-14, & 18, which recite limitations relating to encoding information in varying files, gathering varying information relating to dates of service, service provider, summary of pertinent facts, list of document page numbers, case facts, dates, item description, case record title, lists of static or dynamic factors, subsets of disputes/active arguments or accessibility constraints, sharing documents/bundles of documents, or receiving one or more synchronization engines, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); claims 3, 5-6, 12-17, 20, which recite limitations relating to generate or rating varying items, such as records, a case record excerpt summary, a view of all evidence associated with the case, by utilizing already-gathered/received data or information, authenticating information utilizing predefined parameters, utilizing blockchain processes, e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii); claims 2-20, which recite varying aspects relating to storing, managing, updating, displaying, and/or validating varying records/documents or bundles thereof, e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii); claims 2-20, which recite storage of varying records/documents or bundles thereof, storing computerized instructions to perform the computerized functions recited throughout the claims, storing varying information, parameters, etc., that relate to the records/documents or bundles thereof, storing blockchain-related instructions for performing blockchain functions, storing varying engines or system modules,  e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv); claims 2-20, which recite limitations relating to extracting information from, parsing, or searching varying records/documents or bundles thereof, e.g., electronic scanning or extracting data from a physical document, Content Extraction, MPEP 2106.05(d)(II)(v); claims 9 & 18, which disclose selecting or utilizing varying buttons/elements on a graphical user interface such as for selecting one or more documents to be included in a bundle or notating/adding information to the documents/bundles of documents, e.g., a web browser’s back and forward button functionality, Internet Patent Corp., MPEP 2106.05(d)(II)(ii)).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.















Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-16 & 18-20 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Daniels et al. (U.S. Patent Publication No. 2019/0080288)
Claim 1 –
Regarding Claim 1, Daniels discloses a computer-implemented method comprising:
receiving, using a processor, information relating to a case being adjudicated at an electronic storage system (Without providing a more specific definition or limiting embodiment of “adjudicated”, adjudicate under broadest reasonable interpretation can include any process or reviewing and accepting/denying claims that have been submitted by a party;  Therefore, See Daniels Par [0003] which discloses organizing and presenting collected data such as a case against a defendant, which is understood to read on adjudication under broadest reasonable interpretation; See Daniels Par [0141] which discloses the use of a database or electronic storage system that contain logically-related records or files Daniels Par [0142] which discloses computerized modules for collecting, organizing, synchronizing, and displaying case data; See Daniels Par [0499]-[0502] which specifically discloses a case being adjudicated utilizing the system);
identifying one or more evidentiary elements relevant to the case being adjudicated by applying natural language techniques to parse the case (Note: this claim is being interpreted as discussed above in the 35 U.S.C. 112(b) rejections of this Office Action; See Daniels Par [0177] which discloses bits of evidence are obtained or developed;  See Daniels Fig. 24 & Par [0243] & [0305] which specifically discloses categorizing an evidence item such as a digital file that has been brought in as an investigation document and subsequently allows for creating links to one or more evidences and/or entities and the system automatically searching for evidence for investigative entities and report potential hits to the user for linking);
displaying information at a graphical user interface, the information including a view of a history, progression and a status of a medical condition associated with the case being adjudicated (See Daniels Par [0556]-[0557] which disclose allowing users to view timelines, progressions, overlaps, gaps, etc., during a given window of time, and further describes that this can be related to or used for cases related to medical diagnosis and medical billing); and
generating a report or analysis based upon, at least in part, the information (See Daniels Par [0418] which discloses investigation reports documenting information and documents received while conducting an investigation; See Daniels Par [0426] which discloses producing an investigative summary record being produced based upon varying information collected, etc.; See Daniels Par [0432] which discloses a general report being generated from the previously created reports that conglomerates and links all reports that were previously generated based on the information gathered).

Claim 2 –
Regarding Claim 2, Daniels discloses the method of Claim 1 in its entirety.  Daniels discloses a method, further comprising:
encoding case record information in a Record Annotation Markup Language “RAML” file (Daniels Par [0175] = data to be exported/imported to/from a variety of data formats, including, but not limited to, XML, JSON, CSV, etc. Particular export formats (such as EDRM in the legal e-discovery area) may be implemented as workflows within the specific project type. This allows the configurator to tailor exports to specific standards., Daniels Par [0242] discloses annotating PDF documents, presumably using markup language such as XML, Daniels Par [0598]-[0602] & [0605] = XML which is understood to read on RAML as a language for markup information that may be included in a document, i.e. case record, markup simply allows for electing what and where particular schemas, elements, attributes, and other features are permitted in the encoded case record).

Claim 3 –
Regarding Claim 3, Daniels discloses the method of Claim 1 in its entirety.  Daniels discloses a method, further comprising:
generating a case record excerpt summary including at least one of dates of service, service provider, summary of pertinent facts, or a list of page numbers (See Daniels Par [0321] which discloses linking the Facts and supporting Evidence items to the subject violations elements so that a summary of pertinent facts is included in the case record excerpt summary).

Claim 4 –
Regarding Claim 4, Daniels discloses the method of Claim 1 in its entirety.  Daniels discloses a method, further comprising:
graphically, displaying a chronological view of the case including at least one of case facts, dates, item description, case record title or case record type (See Daniels Par [0556] which discloses displaying a chronological view of the case including events during a given window of time , See Daniels Par [0718] which discloses users viewing data and their links in the canvas as a timeline or chronological view such that facts and evidence, events etc., associated with the case can be viewed chronologically).

Claim 5 –
Regarding Claim 5, Daniels discloses the method of Claim 1 in its entirety.  Daniels discloses a method, further comprising:
generating a real-time updated view of all evidence associated with the case being adjudicated (See Daniels Par [0141] which discloses a real-time database being used for updating data collected for a case being adjudicated, Daniels Par [0638] discloses replicating project data to a local computer in near rear-time enabling a collaborative workspace, and providing a traceable history of every change made to a project allowing for the ability to visualize a project or case at any point in time).

Claim 6 –
Regarding Claim 6, Daniels discloses the method of Claim 1 in its entirety.  Daniels discloses a method, further comprising:
rating one or more records with respect to a static or a dynamic list of factors (See Daniels Par [0265] which discloses a user being able to define characteristics of an entity, for instance a user may not want certain facts or records in a particular report because it is not relevant; See Daniels Par [0305] which discloses creating links to one or more of evidences and/or entities and define the relationships from a list of predefined and previously used relationships or create a new relationship amongst the evidences,  See Daniels Par [0310]-[0312] which describes being able to define a hierarchy of evidence so that a relationship of those evidence items can be defined with a respect to specific factors such as those that are found throughout Fig. 26;  See Daniels par [0318] which further describes a user determining that a fact or evidence, i.e. a record is considered relevant to the report).

Claim 7 –
Regarding Claim 7, Daniels discloses the method of Claim 1 in its entirety.  Daniels discloses a method, further comprising:
displaying, at a graphical user interface, a complete medical history portal including a plurality of graphical user interfaces configured to allow a user to search or order one or more records (See Daniels Par [0141] which discloses varying databases that can be queried or indexed for obtaining data related to a case, While not “portal” per se, See Daniels Par [0241] which discloses uploading one or more digital files associated with a project such that a portal or interface containing all of the relevant files or records can be accessed and viewed by a user, See Daniels Par [0556]-[0557] which disclose allowing users to view timelines, progressions, overlaps, gaps, etc., during a given window of time, and further describes that this can be related to or used for cases related to medical diagnosis and medical billing, therefore the portal can viably represent a “medical history portal” if the documents accordingly relate to medical diagnosis and medical billing; See Daniels Par [0561]-[0562] which discloses allowing a user searching across the entire project or associated “portal” using any keywords phrases, titles, or properties of an object).

Claim 8 –
Regarding Claim 8, Daniels discloses the method of Claim 1 in its entirety.  Daniels discloses a method, further comprising:
displaying, at a graphical user interface, a record availability dashboard (under broadest reasonable interpretation, a “record availability dashboard” can imply an interface or dashboard where records or evidence, facts, or other items associated with a case can be managed, viewed, etc.;  therefore, See Daniels Fig. 7-8, & Par [0191] which disclose a dashboard or interface by which a user can view varying items associated with a case such as records, facts, etc.;  See Daniels Par [0194] which discloses a user being able to be routed to other items within an application or case such that certain action items can be viewed).

Claim 9 –
Regarding Claim 9, Daniels discloses the method of Claim 1 in its entirety.  Daniels discloses a method, further comprising:
selecting, via a graphical user interface, one or more documents to include in a bundle of documents within an electronic storage system (See Daniels Par [0197] which discloses a user being able to drag objects on a user interface such that the objects can be on top of one another or have a line between them to show a relationship or “bundle” of objects that are related or relevant to one another and as specified in Par [0191] & Fig. 7-8, these items can be documents, facts, evidence, records, etc. associated with the case being adjudicated); 
defining, via the user interface, accessibility constraints for the one or more documents (See Daniels Par [0201] which specifically discloses that a user may set the permissions, which read on accessibility constraints. to the users of a shared canvas such that certain aspects of the interface may be read only or read-write, etc.; See Daniels Par [0233] which discloses defining a user’s roles for investigations such as an investigator or supervisor and associated permissions with said roles such that a person of a specific role may have read-write access, read-only access, etc.); and
electronically sharing at least one document of the bundle of documents with another user based upon, at least in part, the defined accessibility constraints (See Daniels Par [0201] which specifically discloses that a user may set the permissions, which read on accessibility constraints. to the users of a shared canvas such that certain aspects of the interface may be read only or read-write, etc.; See Daniels Par [0233] which discloses defining a user’s roles for investigations such as an investigator or supervisor and associated permissions with said roles such that a person of a specific role may have read-write access, read-only access, etc.; See Daniels Par [0235] which discloses a user defining the user role such that a user A working a case with another user B can have a user A can define a user role to user B to allow access to the case, investigation, etc.).

Claim 10 –
Regarding Claim 10, Daniels discloses the method of Claim 9 in its entirety.  Daniels discloses a method, further comprising:
automatically adding one or more case documents to the bundle of documents (See Daniels Par [0197] which discloses a user being able to drag objects on a user interface such that the objects can be on top of one another or have a line between them to show a relationship or “bundle” of objects that are related or relevant to one another and as specified in Par [0191] & Fig. 7-8, these items can be case documents, facts, evidence, records, etc. associated with the case being adjudicated;  See Daniels Par [0242] which discloses the system automatically converting multipage documents like PDF files into single-page documents such that the system can concatenate multiple digital files or case documents).

Claim 11 –
Regarding Claim 11, Daniels discloses the method of Claim 9 in its entirety.  Daniels discloses a method, further comprising:
creating, editing, or deleting a bundle of documents (See Daniels Par [0197] which discloses a user being able to drag objects on a user interface such that the objects can be on top of one another or have a line between them to show a relationship or “bundle” of objects that are related or relevant to one another and as specified in Par [0191] & Fig. 7-8, these items can be case documents, facts, evidence, records, etc. associated with the case being adjudicated; See Daniels Par  [0244] which discloses a user being able to open or create new investigations such that the documents can be bundled as described in Par [0197] of Daniels; See Daniels Par [0640] which discloses a user being able to create a new replica of a project, such as a bundle of objects that have already been generated as described in Par [0197] of Daniels.).

Claim 12 –
Regarding Claim 12, Daniels discloses the method of Claim 9 in its entirety.  Daniels discloses a method, further comprising:
enabling a bundle updating service configured to identify one or more case records to update one or more live bundles with all available records (See Daniels Par [0197] which discloses a user being able to drag objects on a user interface such that the objects can be on top of one another or have a line between them to show a relationship or “bundle” of objects that are related or relevant to one another and as specified in Par [0191] & Fig. 7-8, these items can be case documents, facts, evidence, records, etc. associated with the case being adjudicated; See Daniels Par [0230] which discloses when a new status type for a case, bundle of documents, etc., is selected the start date may be automatically entered to be the current start date, such that the current date may be automatically used for the end date of the previous type and be automatically used for the start date of the new type [0242], See Daniels Par [0493] which discloses the system being able to automatically capture a create date and an update date associated with the one or more live bundles).

Claim 13 –
Regarding Claim 13, Daniels discloses the method of Claim 1 in its entirety.  Daniels discloses a method, further comprising:
generating a subset of disputes of the case being adjudicated (See Daniels Par [0662] which discloses a replica being defined with one or more replication filters such that the user or admin can define how objects, i.e. facts, records, disputes, etc., of a case can be represented in the replica).

Claim 14 –
Regarding Claim 14, Daniels discloses the method of Claim 1 in its entirety.  Daniels discloses a method, further comprising:
generating one or more active arguments related to the subset of disputes (See Daniels Par [0662] which discloses a replica being defined with one or more replication filters such that the user or admin can define how objects, i.e. facts, records, arguments, etc., of a case can be represented in the replica; See Daniels Par [0681]-[0685] which specifically discloses a replication c).

Claim 15 –
Regarding Claim 15, Daniels discloses the method of Claim 1 in its entirety.  Daniels discloses a method, further comprising:
automatically generating one or more packaged settlement documents (See Daniels Par [0197] which discloses a user being able to drag objects on a user interface such that the objects can be on top of one another or have a line between them to show a relationship or “bundle” of objects that are related or relevant to one another and as specified in Par [0191] & Fig. 7-8, these items can be case documents, facts, evidence, records, etc. associated with the case being adjudicated; See Daniels Par [0230] which discloses when a new status type for a case, bundle of documents, etc., is selected the start date may be automatically entered to be the current start date, such that the current date may be automatically used for the end date of the previous type and be automatically used for the start date of the new type [0242], See Daniels Par [0493] which discloses the system being able to automatically capture a create date and an update date associated with the one or more live bundles; See Daniels Par [0500]-[0501] & Fig. 98 which discloses the system automatically generating a charge entity plea offer table such that charges, settlements, sentences, etc., can automatically be generated and populated, ).

Claim 16 –
Regarding Claim 16, Daniels discloses the method of Claim 1 in its entirety.  Daniels discloses a method, further comprising:
authenticating the information using one or more of blockchain, digital rights management, digital signatures, or encryption processes (See Daniels Par [0147] which describes the system providing data storage, management, security, auditing, and replication services and the system using an object based model for the data such that the data may be organized and stored using a “state chained property bag” model, in which an object is created which may contain one or more properties and further describes that every “state” of a property's value is recorded in a state chain to facilitate replication, auditing, history, and unlimited “undo” capabilities such that the state chain expressly or inherently tracks each of the objects as they are included, and their relationship to one or more other objects, in a temporal fashion so that they may likewise be removed in an orderly fashion which reads on the use of a blockchain;  Daniels Par [0162]-[0164] further describes this Chain of sorts so that information can be secured and/or authenticated, for determining data changes, auditing user actions, etc.; See Daniels Par [0173], [0259], [0613] & [0625] which discloses encrypting communications channels within the system for transport layer security of information that is being communicated between servers;  See Daniels Par [0470] which discloses a user defining court evidence as a unique identification number and an “authenticated on” date such that this can be used for further authentication of information by the system).


Claim 18 –
Regarding Claim 18, Daniels discloses the method of Claim 1 in its entirety.  Daniels discloses a method, further comprising:
displaying, at a graphical user interface, a current and verified capability to track, view, personally utilize, notate, add private documentation, share, or report on all evidentiary discovery elements that are active and in use for a case by a case party or authorized participant for an adjudicated case (See Daniels Fig. 7-8, & Par [0191] which disclose a dashboard or interface by which a user can view, notate, edit, etc., varying items associated with a case such as records, facts, etc.;  See Daniels Par [0194] which discloses a user being able to be routed to other items within an application or case such that certain action items can be viewed).

Claim 19 –
Regarding Claim 19, Daniels discloses the method of Claim 1 in its entirety.  Daniels discloses a method, further comprising:
displaying, at a graphical user interface, a current, immediate, and verified view to active and authorized case parties for the case being adjudicated (See Daniels Fig. 7-8, & Par [0191] which disclose a dashboard or interface by which a user can view, notate, edit, etc., varying items associated with a case such as records, facts, etc.;  See Daniels Par [0194] which discloses a user being able to be routed to other items within an application or case such that certain action items can be viewed).

Claim 20 –
Regarding Claim 20, Daniels discloses the method of Claim 1 in its entirety.  Daniels discloses a method, further comprising:
performing updating operations regarding one or more data updates to an Electronic Adjudication Management System “EAMS” using one or more synchronization engines (See Daniels Par [0141] which discloses the use of a database or electronic storage system that contain logically-related records or files Daniels Par [0142] which discloses computerized modules for collecting, organizing, synchronizing, and displaying case data; See Daniels Par  [0144] which discloses the server representing a distributed software-as-a-service  which comprise a a plurality of servers such that the data visualization application can be updated and subsequently have the data stored therein synchronized).






















Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Daniels in view of Moshir et al. (U.S. Patent Publication No. 2019/0281465).

Claim 17 –
Regarding Claim 17, Daniels discloses the method of Claim 16 in its entirety. Daniels discloses a method, further comprising:
the blockchain process includes a trust ledger data store (See Daniels Par [0147] which describes the system providing data storage, management, security, auditing, and replication services and the system using an object based model for the data such that the data may be organized and stored using a “state chained property bag” model, in which an object is created which may contain one or more properties and further describes that every “state” of a property's value is recorded in a state chain to facilitate replication, auditing, history, and unlimited “undo” capabilities such that the state chain expressly or inherently tracks each of the objects as they are included, and their relationship to one or more other objects, in a temporal fashion so that they may likewise be removed in an orderly fashion which reads on the use of a blockchain;  Daniels Par [0162]-[0164] further describes this Chain of sorts so that information can be secured and/or authenticated, for determining data changes, auditing user actions, etc.; See Daniels Par [0470] which discloses a user defining court evidence as a unique identification number and an “authenticated on” date such that this can be used for further authentication of information by the system; See Daniels Par [0236] which discloses the system allowing the user to define a unique key prefix that will identify each digital image such that the unique key prefix permits the organization and separation of work among multiple simultaneous investigations, and this prefix is stored in the system, which is understood to constitute a trust ledger data store under broadest reasonable interpretation).

Daniels is understood to read on providing a blockchain process such as using an object based model for the data such that the data may be organized and stored using a “state chained property bag” model, in which an object is created which may contain one or more properties and further describes that every “state” of a property's value is recorded in a state chain to facilitate replication, auditing, history, and unlimited “undo” capabilities such that the state chain expressly or inherently tracks each of the objects as they are included, and their relationship to one or more other objects, in a temporal fashion so that they may likewise be removed in an orderly fashion which reads on the use of a blockchain.  Further, Daniels describes allowing the user to define a unique key prefix that will identify each digital image such that the unique key prefix permits the organization and separation of work among multiple simultaneous investigations, and this prefix is stored in the system, which is understood to constitute a ledger store, under broadest reasonable interpretation.  However, for purposes of advancing prosecution and avoiding potential misinterpretation of the prior art, an additional reference is being applied to explicitly read on both a blockchain process and an associated distributed ledger.

Therefore, Moshir discloses the use of a blockchain process and a trust ledger data store (See Moshir Par [0005] which specifically discloses archived digital communications often being used in legal proceedings, courts, and/or case adjudication and even states that it would be beneficial to satisfy evidentiary and other rules for authenticating, identifying, collecting, analyzing, and reporting of data to ensure data integrity in legal proceedings;  See Moshir Par [0040] which discloses the use of blockchain for verifying and recording digital communication transactions such that archived records become more tamper proof;  See Moshir Par [0182] which discloses storing various information related to a user such as personal information, card information, identification information, financial information, health records, etc.).  The disclosure of Moshir is directly applicable to the disclosure of Daniels because both disclosures share limitations and capabilities such as identifying, collecting, analyzing, and reporting of data to ensure data integrity in case adjudication, i.e. patient/medical case adjudication.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Daniels which already discloses the object-based model for the data such that the data may be organized and stored using a “state chained property bag” model to further specifically include blockchain capabilities and an associated distributed ledger for said blockchain capabilities, as disclosed by Moshir.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Daniels to further specifically include blockchain capabilities and an associated distributed ledger for said blockchain capabilities, as disclosed by Moshir, because this allows easy verifying and recording of digital communication transactions such that archived records become more tamper proof (See Moshir Par [0040]).








Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kirkwood et al. (U.S. Patent Publication No. 2009/0150169) discloses a system for collecting and organizing digital documents in a hierarchy, creating standardized metadata for each of the documents, and/or sharing/editing/grouping of said documents, documents of which can include financial, legal, and/or medical records;
Felsher et al. (U.S. Patent Publication No. 2010/0241595) discloses a system for providing infrastructure for record storage, management, communication, etc., in which certain hierarchies, rules, etc. can be used to organize said records, and further allows indexing and querying from said infrastructure;
Marlin et al. (U.S. Patent Publication No. 2011/0184935) discloses a system for maintaining a database of information concerning potential evidence from litigants in legal proceedings, and allowing searching, management, and/or hierarchical organization of the database;
Agnew et al. (U.S. Patent Publication No. 2020/0051172) discloses  a system for creating reports to manage client and case information and to facilitate legal processing of a case or claim against another party, such that the system maintains a database of records, case-findings, evidence, etc.;
Farrell et al. (U.S. Patent Publication No. 2019/0244697) discloses a system that provides infrastructure for storing, managing, and communicating electronic records and specifically provides an electronic ledger such as a blockchain ledger or recording all transactions that occur within the infrastructure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNTER J RASNIC whose telephone number is 571-270-5801. The examiner can normally be reached M-F 7am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICTORIA P. AUGUSTINE can be reached on 313-446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/H.R./Examiner, Art Unit 3626                                                                                                                                                                                                        08/26/22

/JONATHAN DURANT/Primary Examiner, Art Unit 3619